EXHIBIT 10.19

Sangamo Therapeutics, Inc.
Restricted Stock Unit Grant Notice
(2018 Equity Incentive Plan)

Sangamo Therapeutics, Inc. (the “Company”), pursuant to its 2018 Equity
Incentive Plan (the "Plan") and its French Restricted Stock Unit Sub-Plan dated
24 September 2018 (the "Sub-Plan") has awarded to Participant the number of
restricted stock units specified and on the terms set forth below (the
“Award”).  The Award is subject to all of the terms and conditions as set forth
herein and in the Plan, the Sub-Plan and the Restricted Stock Unit Terms and
Conditions, the three of which are incorporated herein in their
entirety.  Capitalized terms not explicitly defined herein but defined in the
Plan, the Sub-Plan or the Restricted Stock Unit Terms and Conditions shall have
the meanings set forth in the Plan, the Sub-Plan or the Restricted Stock Unit
Terms and Conditions.

Participant:

Date of Grant:

Vesting Period

Vesting Date

Holding Period:

Number of Restricted Stock Units:

Condition:Participant’s Services

 

 

Vesting Schedule:

Subject to the Participant’s Continuous Service through each applicable vesting
date, the Award will vest as follows:

 

[●]     

 

Issuance Schedule:

One share of Common Stock will be issued for each restricted stock unit which
vests at the Vesting Date.

[Drafting Note:  If an E*TRADE form of grant notice is used in lieu of this form
of grant notice, the following “Participant Acknowledgements” language needs to
be incorporated into the E*TRADE Award grant notification and affirmatively
consented to and/or accepted by the Participant.  If there are any other
outstanding agreements promising future grants of Company equity such agreements
should be specifically listed as an exception to the last acknowledgement.]

Participant Acknowledgements:  By Participant’s acceptance, Participant
understands and agrees that the Award is governed by this Restricted Stock Unit
Grant Notice, and the provisions of the Plan, the Sub-Plan and the Restricted
Stock Unit Terms and Conditions, all of which are made a part of this
document.  The Participant acknowledges that copies of the Plan, the Sub-Plan,
the Restricted Stock Unit Terms and Conditions and the prospectus for the Plan
are available on the Company’s internal web site and may be viewed and printed
by the Participant.  Participant represents that he or she has read and is
familiar with the provisions of the Plan, the Sub-Plan, the Restricted Stock
Unit Terms and Conditions and the prospectus for the Plan. Participant
acknowledges and agrees that this Grant Notice and the Restricted Stock Unit
Terms and Conditions may not be modified, amended or revised except in a writing
signed by Participant and a duly authorized officer of the Company.  Participant
further acknowledges that in the event of any conflict between the provisions in
this Grant Notice, the Restricted Stock Unit Terms and Conditions, or the
Prospectus and the terms of the Plan and/or the Sub-Plan, the terms of the Plan
and/or the Sub-Plan shall control.  Participant further acknowledges that the
Award Agreement sets forth the entire understanding between Participant and the
Company regarding the acquisition of stock in the Company and supersedes all
prior oral and written agreements, promises and/or representations on that
subject with the exception of other equity awards previously granted to
Participant and Common Stock previously issued to Participant.

 

 

177358886 v2

--------------------------------------------------------------------------------

Sangamo Therapeutics, Inc.

 

By:

Alexander D. Macrae, President and Chief Executive Officer

 

Date:

 

 

 

 

177358886 v2

--------------------------------------------------------------------------------

 

Sangamo Therapeutics, Inc.

2018 Equity Incentive Plan

Restricted Stock Unit Terms and Conditions

As reflected by your Restricted Stock Unit Grant Notice (“Grant Notice”) Sangamo
Therapeutics, Inc. (the “Company”) has granted you a Restricted Stock Unit Award
under its 2018 Equity Incentive Plan (the “Plan”) and the French Restricted
Stock Unit Sub-Plan dated 24 September 2018 (the "Sub-Plan") for the number of
restricted stock units as indicated in your Grant Notice (the
“Award”).  Capitalized terms not explicitly defined herein but defined in the
Grant Notice or the Plan or the Sub-Plan shall have the same definitions as in
the Grant Notice or Plan or the Sub-Plan, as applicable.  

The general terms and conditions applicable to your Award are as follows:

1.Governing Plan Document.  Your Award is subject to all the provisions of the
Plan and the Sub-Plan, including but not limited to the provisions in Section 6
of the Plan regarding the impact of a Capitalization Adjustment, dissolution,
liquidation, or Change in Control on your Award, Section 10(f) of the Plan
regarding the Company’s retained rights to terminate your Continuous Service
notwithstanding the grant of the Award, Section 11(b) of the Plan regarding the
tax consequences of your Award and Article 4 of the Sub-Plan regarding the
breach of the conditions provided under the Sub-Plan.  Your Award is further
subject to all interpretations, amendments, rules and regulations, which may
from time to time be promulgated and adopted pursuant to the Plan.  In the event
of any conflict between these Terms and Conditions and the provisions of the
Plan and/or the Sub-Plan, the provisions of the Plan and/or the Sub-Plan shall
control.  

2.Grant of the Award.  This Award represents your right to be issued on a future
date the number of shares of Common Stock that is equal to the number of
restricted stock units indicated in the Grant Notice subject to your
satisfaction of the vesting conditions set forth therein (the “Stock
Units”).  Any additional Stock Units that become subject to the Award pursuant
to Capitalization Adjustments as set forth in the Plan, if any, shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Stock Units covered by your Award.

3.Dividends.   You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence shall not apply with respect to any shares of Common
Stock that are delivered to you in connection with your Award after such shares
have been delivered to you.

4.Withholding Obligations.   As further provided in Section 9 of the Plan, you
hereby authorize withholding from payroll and any other amounts payable to you,
and otherwise agree to make adequate provision for, any sums required to satisfy
the tax withholding obligations, if any, which arise in connection with your
Award (the “Withholding Taxes”).  Unless the

1.

177358886 v2

--------------------------------------------------------------------------------

 

Withholding Taxes are satisfied, the Company shall have no obligation to deliver
to you any Common Stock in respect of the Award.

5.Transferability.Your Award will only be definitively attributed at the end of
the Vesting Period computed as from the Date of Grant. During the whole Vesting
Period, you will only benefit from a conditional and temporary allocation of
Common Stock pursuant to the terms and conditions of the Plan and the Sub-Plan
(i.e., no consideration, dividend or voting right will be attached to the
Award). Common Stock will only be issued at the end of the Vesting Period, on
the Vesting Date. Moreover, you will not be allowed to sell, rent or otherwise
dispose of Common Stock issued to you until the end of the Holding Period, if
any, as provided in your Grant Notice and computed as from the Vesting Date. For
more details regarding the Vesting Period and the Holding Period, please refer
to Article 2 of the Sub-Plan in particular.

Moreover, if your Award was granted to you in respect of your functions as a
corporate executive officer (i.e., Président du Conseil d'Administration,
Directeur Général, Directeur Général Délégué, Membre du Directoire, Gérant d'une
société par actions) of TXCell SA, you will be under a specific obligation to
hold 1% of Common Stock received in application of your Award in a nominative
form until the termination of your functions as corporate executive officer
(i.e., Président du Conseil d'Administration, Directeur Général, Directeur
Général Délégué, Membre du Directoire, Gérant d'une société par actions) of
TXCell SA, pursuant to Article 2 of the Sub-Plan.

Finally, even after the termination of the Holding Period, if any, your right to
sell Common Stock issued in application of your Award may still be limited
pursuant to Article 2 of the Sub-Plan.

6.Tax consequences.  The sale of Common Stock may give rise to adverse tax
consequences for the Beneficiaries. You are responsible for seeking advices,
opinions and consultations from professionals of your choice, in particular
prior to the sale of Common Stock, with respect to any applicable tax
consequences.

The company does not warrant in any way the tax treatment which will be applied
to operations that will be realized by the Beneficiary on the Award or the
continuation of the current tax regime.  

7.Questions. If you have questions regarding these or any other terms and
conditions applicable to your Award, including the applicable income tax
consequences please see the prospectus for the Plan which is available on the
Company’s intranet site.  You can request a paper copy of the prospectus for the
Plan from the Plan Administrator.

 

2.

177358886 v2